     Case 1:20-cv-00645-DAD-JDP Document 12 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL A. YOCOM,                             Case No. 1:20-cv-00645-DAD-JDP
12                       Petitioner,                   ORDER GRANTING PETITIONER’S
                                                       MOTION TO AMEND PETITION
13            v.
                                                       ECF No. 11
14       ATTORNEY GENERAL,
15                       Respondent.
16

17           Petitioner Michael A. Yocom, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. On May 15, 2020, petitioner moved to amend his

19   petition. ECF No. 11. “A habeas petition ‘may be amended or supplemented as provided in the

20   rules of procedure applicable to civil actions.’” Alfaro v. Johnson, 862 F.3d 1176, 1183 (9th Cir.

21   2017) (quoting 28 U.S.C. § 2242). Because this is petitioner’s first motion to amend and we grant

22   leave to amend once as a matter of course, we grant petitioner’s motion.1 See Fed. R. Civ. P.

23   15(a)(1).

24           The amended petition will supersede the original petition, Lacey v. Maricopa County, 693

25   F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and so the amended petition must be complete on its

26   face without reference to the prior, superseded petition, see E.D. Cal. Local Rule 220. Petitioner

27
     1
      Petitioner should address his apparent failure to exhaust his claims, described in our May 11,
28   2020 findings and recommendations, in his amended petition. ECF No. 10.
                                                        1
     Case 1:20-cv-00645-DAD-JDP Document 12 Filed 05/18/20 Page 2 of 2

 1   may not change the nature of his petition by adding new, unrelated claims. See George v. Smith,

 2   507 F.3d 605, 607 (7th Cir. 2007). Once an amended petition is filed, the original petition no

 3   longer serves any function. Therefore, in an amended petition, as in an original petition,

 4   petitioner must assert each claim in sufficient detail. The amended petition should be titled “First

 5   Amended Petition” and refer to the appropriate case number.

 6   Order

 7            Petitioner’s motion to amend the petition is granted. ECF No. 11. The clerk of court is

 8   directed to send petitioner a blank habeas corpus petition form.

 9
     IT IS SO ORDERED.
10

11
     Dated:      May 18, 2020
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14   No. 206.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
